Citation Nr: 9934529	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.   98-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service-connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1975 to 
January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service-connection for 
COPD on a direct basis.  Additionally, the RO in a September 
1998 rating decision denied service-connection for COPD as a 
result of nicotine dependence.


REMAND

In September 1998 the RO denied service-connection for COPD 
as a result of nicotine dependence.  The Board construes an 
October 1998 Representative's statement (in lieu of the Form 
646) as a notice of disagreement (NOD) on the nicotine 
dependence claim.  It appears that the RO has not acted upon 
this NOD.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that when an appellant has 
submitted a timely NOD with an adverse decision and the RO 
did not subsequently issue a Statement of the Case (SOC) 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1998).  It is emphasized that the Board does not 
have jurisdiction to decide the claim absent the timely 
filing of a substantive appeal with respect to the issue.  

In the Board's judgment, the claim for service connection for 
COPD on a direct basis is inextricably intertwined with claim 
for service connection for COPD on the basis of nicotine 
dependence.  Accordingly, the RO should issue the appellant a 
statement of the case which addresses the nicotine dependence 
claim, and give her an opportunity to perfect an appeal as to 
that claim.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC on the issue 
of service connection for COPD on the 
basis of nicotine dependence.  The cover 
letter should inform the appellant that 
if she wishes to perfect her appeal as to 
this issue, she must submit a timely 
substantive appeal.  After completion of 
the usual adjudication procedures, the 
case should be returned to the Board, if 
in order.  

The issue of service connection for COPD on a direct basis is 
deferred pending this development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



